IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


ROGER GLAHN AND DONNA         : No. 26 MAP 2022
GORENCEL,                     :
                              :
              Appellants      :
                              :
              v.              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF ENVIRONMENTAL :
PROTECTION,                   :
                              :
              Appellee        :


                                        ORDER


PER CURIAM


       AND NOW, this 6th day of May, 2022, the appeal is QUASHED. To the extent

jurisdiction is premised upon Rule of Appellate Procedure 311(a)(4), see Pa.R.A.P.

311(a)(4) (allowing an immediate appeal as of right from an order denying a injunction),

Appellants sought injunctive relief against entities that are not parties to this action.

Furthermore, Appellants failed to appeal the Commonwealth Court’s February 15, 2022

memorandum and order, which also denied relief along the same lines as the order that

is the subject of this appeal.

       The “Application for Sanctions” and the “Emergency Application for Special Relief

in the Nature of Mandamus” are DENIED.